Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 10, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  128610                                                                                                      Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices



  PEOPLE OF THE STATE OF MICHIGAN,

            Plaintiff-Appellee/

            Cross-Appellant,     

                                                                    SC: 128610
  V                                                                 COA: 250776
                                                                    Muskegon CC: 02-048013-FH
  DONALD JAMES WYRICK,

           Defendant-Appellant/ 

           Cross-Appellee. 


  _________________________________


                                   AMENDMENT TO ORDER

     On order of the Court, the order of December 8, 2005 is amended to correct a clerical
  error by amending the text of the third paragraph thereof to read as follows:

                  “The trial court used the double-penalty provision of the Public
        Health Code, MCL 333.7413(2), to convert the misdemeanor into a felony.
        The sentence enhancement statutes do not create new offenses; they merely
        authorize trial courts to increase the length of time that a defendant must
        serve. People v Eason, 435 Mich 228, 246-249 (1990). The statute that
        authorizes trial courts to impose consecutive sentences for “another
        felony,” MCL 333.7401(3), does not govern this case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 10, 2006                    _________________________________________
                                                                               Clerk